--------------------------------------------------------------------------------

Exhibit 10.4
 
BB&T
BB&T – Georgia
STATEMENT DATE
   
05-30-08

 
PAGE        1


800-04-01-00 17102
34 C 001 20
20 02

CHARYS HOLDING COMPANY
DISBURSEMENT ACCT
1117 PERIMETER CTR W STE N415
ATLANTA GA  30338-5417






BUSINESS VALUE CHECKING
ACCOUNT NUMBER
ACCOUNT SUMMARY
PREVIOUS BALANCE AS OF 04-30-08
80,632.19
            12 DEPOSITS/CREDITS
 265,00.00 +
            34 CHECKS PAID
 126,015.38-
            12 WITHDRAWALS/DEBITS
 189,637.10-
              SERVICE CHARGE
          91.00-
NEW BALANCE AS OF 05-30-08
29,888.71
CHECKS PAID



DATE
   
CHECK NUMBER
   
AMOUNT
   
REFERENCE NUMBER
   
DATE
   
CHECK NUMBER
   
AMOUNT
   
REFERENCE NUMBER
    05-02       1489       36.00       7900861556       05-20       1511      
60.50       2808861973             ****                       05-19       1512  
    100.56       2900200642     05-02       1493       38.80       2901230688  
    05-19       1513       3,,942.50       2900485635     05-05       1494      
13,184.56       2902018709               ****                     05-07      
1495       3,971.05       4301789076       05-22       1515       2,750.00      
2902126141             ****                       05-14       1516      
5,000.00       4302206757     05-06       1497       24,843.31       2902907373
      05-13       1517       950.00       2906387484     05-06       1498      
1,421.48       2903181181       05-19       1518       2,,108.58      
2900282122     05-21       1499       16,176.75       2800162404              
****                     05-13       1500       1,320.77       2906783514      
05-20       1520       4,257.50       2901126361     05-05       1501      
2,720.23       2901854720       05-22       1521       3,000.00       2902063150
    05-06       1502       1,000.00       2902836542       05-27       1522    
  763.87       2903206686     05-06       1503       189.50       2903224730    
  05-30       1523       2,533.33       2905577281     05-06       1504      
782.13       2903224731       05-21       1524       13,433.86       4302664033
             ****                       05-19       1525       472.53      
2900281231     05-09       1506       261.51       2905133373       05-19      
1526       3,481.18       2900281232     05-20       1507       418.51      
2900862484       05-27       1527       465.58       2903230635     05-14      
1508       3,234.11       2907085834       05-21       1528       499.98      
2901661392     05-16       1509       12,132.41       4402337548       05-21    
  1529       414.97       2901870459     05-19       1510       49.32      
2908760345                                  



**** INDICATES A SKIP IN SEQUENTIAL CHECK NUMBERS
OTHER WITHDRAWALS/DEBITS

DATE
AMOUNT
 
DESCRIPTION
REFERENCE NUMBER
05-02
10,593.59
 
PC WIRE TRANSFER
114
 
 
 
WIRE REF# 20080502-00006850
114
05-02
31.00
 
ACH CORP DEBIT
1220372810
 
 
 
ADP- FEES ADP PAYYROLL FEES
1220372810
 
 
 
CHARY'S HOLDING COMPAN
1220372810
05-06
2,379, 99
 
ONLINE PMT CBEYOND
1270648439
     
XXXXXXXXXXX3NEG
1270648439
05-12
58,959.73
 
PC WIRE TRANSFER
114
     
WIRE REF# 200805122-00005595
114
05-12
10,000. 00
 
PC WIRE TRANSFER
114
     
WIRE REF# 200805122-00006295
114
05-19
13,405.77
 
PC WIRE TRANSFER
114
     
WIRE REF# 200805159-00004704
114


 
 

--------------------------------------------------------------------------------

 

BB&T
BB&T – Georgia
STATEMENT DATE
   
05-30-08

 
PAGE     2-L


800-04-01-00 17102
34 C 001 20
20 02

CHARYS HOLDING COMPANY
DISBURSEMENT ACCT
1117 PERIMETER CTR W STE N415
ATLANTA GA  30338-5417






BUSINESS VALUE CHECKING
ACCOUNT NUMBER

OTHER WITHDRAWALS/DEBITS

DATE
   
AMOUNT
 
DESCRIPTION
 
REFERENCENUMBER
   
05-21
      91.00  
SERVICE CHARGE
       
05-21
      17,868.40  
PC WIRE TRANSFERWIRE REF# 20080521-00004876
    114 114    
05-21
 
    35.00  
ACH CORP DEBIT
    1410362151                
ADP - FEES ADP PAYROLL FEES
    1410362151                
CHARY'S HOLDING COMPAN
    1410362151    
05-22
      20,000.00  
PC WIRE TRANSFER
    114                
WIRE REF# 20080522-00004028
    114    
05-23
      49.00  
ACH CORP DEBIT
    1434737417                
ADP - FEES ADP PAYROLL FEES
    1434737417                
CHARY'S HOLDING COMPAN
    1434737417    
05-28
      38,920.41  
PC WIRE TRANSFER
    114                
WIRE REF# 20080528-00005744
    114    
05-30
      17,394.21  
PC WIRE TRANSFER
    114                
WIRE REF# 20080530-00002359
    114  

DEPOSITS/OTHER CREDITS

DATE
   
AMOUNT
 
DESCRIPTION
 
REFERENCE NUMBER
   
05-02
      10,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080502-00005939
    114    
05-08
      80,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080508-00005656
    114    
05-09
      5,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080509-00005401
    114    
05-15
      10,000.00  
DEPOSIT
    4302312793    
05-16
      100,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080516-00004341
    114    
05-16
      5,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080516-00003281
    114    
05-22
      5,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080522-00002800
    114    
05-23
      10,000.00  
DEPOSIT
    4302847508    
05-28
      5,000.00  
DEPOSIT
    4303206353    
05-29
      25,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080529-00008979
    114    
05-29
      5,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080529-00009000
    114    
05-30
      5,000.00  
INCOMING WIRE TRANSFER
    114                
WIRE REF# 20080530-00004539
    114  



 
DAILY BALANCE SUMMARY



DATE
   
BALANCE
   
DATE
   
BALANCE
   
DATE
   
BALANCE
    05-02       79,932.80       05-13       42,94854       05-22       40,015.11
    05-05       64,028.01       05-14       34,714.43       05-23       49,966
.11     05-06       33,411.60       05-15       44,714.43       05-27      
48,736.66     05-07       29,440.55       05-16       137,582.02       05-28    
  14,816.25     05-08       109,440.55       05-19       114,02158       05-29  
    44,816.25     05-09       114,179.04       05-20       109,285.07      
05-30       29,888.71     05-12       45,219.31       05-21       60,765.11    
             

 
FOR ASSISTANCE, CALL (678)762-5200 OR FOR BB&T PHONE24, CALL(800) BANKBBT
(1-800-226-5228) .
 
 

--------------------------------------------------------------------------------